UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 January 10, 2011 Commission File No.: 000-30688 NOVA MEASURING INSTRUMENTS LTD. (Translation of registrant’s name into English) Building 22 Weizmann Science Park, Rehovot P.O.B 266 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x Attached hereto and incorporated by way of reference herein are the slide presentations to be presented at the Registrant’s investor and analyst day to be held on January 10, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: January 10, 2011 NOVA MEASURING INSTRUMENTS LTD. (Registrant) By: /s/ Dror David ————— Dror David Chief Financial Officer Sustaining Long-Term Profitable Growth Presenting the Strategy for Taking Nova to the Next level January 10, 2011 Analyst Day Gabi Seligsohn, President & CEO Dror David, CFO 2 Cautionary Statement Regarding Forward-Looking Statements This presentation includes statements that constitute forward-looking statements within the meaning of safe harbor provisions of the Private Securities Litigation Reform Act of 1995 relating to future events or our future financial performance, and involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievements to be materially different than expressed or implied by these forward looking statements. You should not place undue reliance on forward-looking statements since they involve known and unknown risks, uncertainties and other factors which are in some cases beyond our control and which could materially affect actual results, level of activity, performance or achievements. These risks and other factors include but are not limited to: our dependency on two integrated process control product lines; the highly cyclical nature of the markets we target; our inability to reduce spending during a slowdown in the semiconductor industry; our ability to respond effectively on a timely basis to rapid technological changes; our dependency on OEM suppliers; risks associated with our dependence on a single manufacturing facility; our ability to expand our manufacturing capacity or marketing efforts to support our future growth; our dependency on a small number of large customers and small number of suppliers; risks related to our intellectual property; changes in customer demands for our products; new product offerings from our competitors; changes in or an inability to execute our business strategy; unanticipated manufacturing or supply problems; changes in tax requirements; changes in customer demand for our products ; risks related to currency fluctuations and risks related to our operations in Israel. The matters discussed in this presentation also involve risks and uncertainties summarized under the heading “Risk Factors” in Nova’s most recent Annual Report on Form 20-F filed with the Securities and Exchange Commission. These factors are updated from time to time through the filing of reports and registration statements with the Securities and Exchange Commission. Any forward-looking statements contained in this presentation are made as of the presentation date and Nova Measuring Instruments Ltd. is under no obligation to revise or update these forward-looking statements. Certain of the information contained herein concerning economic trends and performance is based upon or derived from information provided by third party consultants and other industry sources. We have not independently verified and cannot assure the accuracy of any data obtained by or from these sources. 3 Why are we here today? §We want to share our story of success: §Becoming a multi-product company §Expanding our customer base §Expanding our addressable markets §Delivering strong financial results §We would like to share our views of the industry §We would like to present our investment strategy for taking Nova to the next level: §Expanding our SAM in an expanding market which is expected to approach $1B §Penetrating the emerging 3D-IC market relying on our existing customer base §We would like to discuss our long term financial model: §Maintain strong operating margin on significantly higher revenues Achievements so far 5 Nova has executed well on its growth strategy Expanding Product Portfolio Increased Fab Footprint Displacing Traditional Metrology Integrated Metrology; Standalone Metrology; Software 4 Process Steps 2012 TAM ~$700M 2007 TAM ~$200M 1-2 Process Steps Integrated Metrology Revolutionized Business Model Leads to Improved financial performance OEM OEM End User End User Improved Gross Margin Stand-alone (SA) Service Higher productivity & Advanced software capabilities 2008 Gross Margin: 9% 2010 Gross Margin: 30% + NovaMARS® software Well positioned in growing segments and applications Nova Customer base includes most of world’s leading IC manufacturers 7 Memory: +135% Foundry: +115% Est. ’10/’09 WFE Growth: Source: Gartner Q2 8 2010 penetrations create more growth potential for 2011 At Year End # Standalone Customers 2 5 7 14 Nova Optical CD Differentiation Cluster Best Reliability Best Solution Quality Highest Throughput Best Tool-to-Tool Matching Shortest Time to Solution 9 Nova’s Expansion Within the Fab Wafer In Wafer Out Notes: Based on Foundry with 100,000 wafer starts per month, <65nm, 10 layers Implant Litho Etch CVD/EP CMP $9 Million Opportunity - 2007 Opportunity - - 2010 Opportunity - $30-$40M Million Opportunity Implant Litho Etch CVD/EP CMP Nova’s Market Share in Optical CD (IM and SA) Continuously Improving Market Position Source: Gartner and Nova’s estimates 10 11 Metrology Market Moving to Optical Technology §Key 2009 Developments: ØWe have taken the lead in the copper metrology market (2009 - 50% of our product revenues) Ø2009 was our first big year in Optical CD, taking share from market leaders (2009 - 28% of our product revenues) Source: Gartner and Company Estimates 12 Unification of the Metrology Market From Multiple Technologies to Primarily Optical $284M - - Expansion of Nova’s Addressable Market Source: Gartner and Company Estimates Becoming a Unified Metrology Market - All Addressable by Optical Thin Film Metrology Copper Metrology CD Metrology 13 Strong execution outperforming the industry for second consecutive year Note: Based on published results and Q4/2010 Guidance Industry - down 50% Nova - up 10% (products) Industry - up 130% Nova - up 140% (products) 2010E Revenues $39M $85M-$86M Gross Margin Blended % 45% 55% Gross Margin Products 56% 60% Gross Margin Services % 7% 30% Operating Expenses - % of Revenues 38% 30% Net Margin % 7% 25% Net Profit $3M $21M-$22M Earnings Per Share $0.80-$0.85 Driving Profitability - Strong Momentum 14 Note: 2010E - based on published results and Q4/2010 Guidance Industry Review - 2011 and Beyond 16 Process complexity is THE growth driver for process control Source: Intel 17 Applications driving growth through 2014 Source: Gartner Memory Memory; Foundry Memory; Foundry Memory; Foundry 18 We are focused where the future is being created Item NAND flash P Mobile DDR DRAM P NOR flash P Serial flash P WCDMA power amplifier P GSM EDGA power amplifier P Baseband P A-GPS P Bluetooth P Power management IC P 3.2-megapixel CIS SAW (surface acoustic wave) filter Connector PCB 19 Nova 2011 - Well positioned in growing segments and applications * Source: Industry sources in Taiwan, compiled by Digitimes,April 2009 20 Tablet PC market Largest yearly growth of any electronic system ever! 21 The love for consumer electronics is growing Asia Pacific fastest growth rate of new cell subscribers - 210% By 2015 will have 3.1 Billion subscribers Source: Euromonitor International from Trade Sources While per capita income shrunk consumer electronics spending grew significantly 22 The US Economy - plays a smaller role than before Black Friday - the day after Thanksgiving 212 million hit the streets or the Web and spent, on average, $365.34 (~10% higher than last year) 58% was spent on consumer electronics mostly handheld “Americans’ Spending on Consumer Electronics Up 12% from Last Year” Consumer Electronics Association January 5, 2011 2011 WFE forecast Nova Confidential and Internal Use Only 23 Analyst WFE Growth 2011/2010 Gartner -3.4% VLSI Research +5% SEMI +23.6% Citi 0% to +10% PiperJaffray +10% 23 Segment 2011/2010 Foundry FLAT NAND Flash UP DRAM DOWN IDM FLAT Nova - 2011 and Beyond 25 Strategy for taking Nova to the next level §Strategic focus has been on execution and expense control while maintaining adequate R&D to penetrate standalone market §Main strategic goals for the next 12-18 months: §Expand SAM (Share of Addressable Market) in existing segments §Expand total addressable market by addressing emerging process technologies §Continue to focus on high value - high margin products §Generate substantial free cash flow while also investing to support the next phase of growth Our products will continue to combine high reliability, low COO and advanced measurement capabilities 26 Expanding Nova’s SAM - 2010 Opportunity - Litho Etch CVD CMP - 2011 and beyond - Litho Etch CVD CMP Large scale proliferation still ahead of us Capturing the expanded opportunity requires increase of R&D investments in 2011 STI, Poly, Metal 1, Inter Metal, Top metal, STI - ADI, AEI, spacer H, SiN removal Poly - ADI, AEI, spacer BE - M1, TM, IM Selective depositions, EPI, SiGe, FE - Poly, Al, W BE - M1, TM, IM Leveraging Nova’s Position to expand addressable market New Process Steps 3D Interconnect Performance & bandwidth Form Factor & Power Consumption Leveraging Customer Base (Foundry & Memory) Existing Process Steps Front End IC manufacturing Implant Litho Etch CVD/EP CMP SOC Horizontal Shrink “More Moore” 3D Vertical Integration “More Than Moore” 28 SMARTPHONES AND MOBILE COMPUTING 3D IC enables: 15% footprint reduction 30% Thickness reduction 15%-30% less Power Consumption Reduced RC Delay Integration of Heterogeneous devices (with different design rules) DRAM Bandwidth for High Power Computing Multi-core CPU are starved by lack of data (memory) available to them Frequency - DDR3/DDR4 - wire length, heat, capacitance is becoming a bottleneck HORIZONTAL SHRINK LIMIT § EUV Litho is expensive and not ready § Vertical integration becomes the cost effective alternative The justifications for 3D IC are numerous 3D IC main process steps
